Citation Nr: 1638187	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-16 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include radiculopathy, to include as secondary to service-connected cervical spine disability. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1982 to January 1983 and from February 1987 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

A review of the record shows that the Board's January 2015 remand requests were not completed.  Specifically, after acquiring an addendum opinion regarding the etiology of a claimed right shoulder disability, the claim was not readjudicated and no supplemental statement of the case was issued.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the claim must be remanded to complete the request in the Board remand. 

Accordingly, the case is REMANDED for the following action:

Re-adjudicate the claim of entitlement to service connection for a right shoulder disability, to include consideration of a separate rating for any associated objective right upper extremity neurologic abnormalities related to a service-connected cervical spine disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

